DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Drawing amendments filed 25 August 2022 are accepted and entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 11-12, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tisdale 7926285.
Regarding claim 1, Tisdale teaches a chevron ring (for 38, 40), comprising: 
an attachment ring (64 with 92); and 
a chevron (54), the chevron connected to and extending downstream of the attachment ring (Figs 1-6) and having a trailing edge portion (at 66, formed by any of 72, 84, 86, 88, 90, etc. of Fig 7), 
the chevron defining a hollow portion between the attachment ring and the trailing edge portion (Col.4 ll.14-18; Figs 3-6),
wherein the chevron ring is a circumferentially segmented multi-piece-chevron ring (64 and 92 of the attachment ring being circumferential segments thereof).
Regarding claim 11, Tisdale teaches an exhaust nozzle (38, 40), comprising: 
a core (50 or 28 or 50 w/48); and 
a chevron ring (incl. 64, 92, and 54) attached to the core (Fig 2), wherein the chevron ring comprises a circumferentially segmented multi-piece-chevron ring (64 and 92 being circumferential segments that form a ring), the chevron ring including 
an attachment portion (at least 64 of 64+92) and 
a chevron (54), the chevron connected to and extending downstream of the attachment portion (Figs 1-6) and having a trailing edge portion (at 66, formed by any of 72, 84, 86, 88, 90, etc. of Fig 7), the chevron defining a hollow portion between the attachment portion and the trailing edge portion (Col.4 ll.14-18; Figs 3-6).
Regarding claims 2 and 14, Tisdale teaches all the limitations of the claimed invention as discussed above. Tisdale further teaches the chevron ring defines a nominal surface area bounded by the attachment ring/portion and the trailing edge portion and the hollow portion defines a cutout surface area of between twenty percent and ninety percent of the nominal surface area. 
That is, Tisdale firstly teaches the chevrons may vary in size (Col.4 ll.21-27). 
Furthermore, Col.4 ll.47-50 teaches the skin thickness as 14 mils, and Col.4 ll.56-59 teaches the overall thickness of the chevron as 440mils at the base and 100 mils at the tip/apex. Correspondingly, length A (in Fig 5) is ≈ (440 - (14 × 2) ≈ ) 412mils and length Xa (in Fig 7) is ≈ (100 - (14 × 2) ≈ ) 72mils.  From measurements of Figs 5 and 7 (annotated below) the drawings appear to be to scale. 

    PNG
    media_image1.png
    440
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    272
    742
    media_image2.png
    Greyscale

Corresponding measurements of lengths Xc, and Xb give values of ≈ 532mils and 54mils, respectively. Thus, a nominal surface area bounded by the attachment ring/portion and the trailing edge portion is approximately                         
                            532
                            i
                            +
                            54
                            j
                            =
                            A
                            n
                        
                    , where i is a base length of the chevron and j is two times the side length of the chevron. An average cutout surface area defined by the hollow portion is here defined as                         
                            
                                
                                    
                                        
                                            412
                                            +
                                            72
                                        
                                        
                                            2
                                        
                                    
                                    j
                                    =
                                    242
                                    j
                                
                            
                            =
                            A
                            c
                        
                    . With this geometry, any apex angle between 180deg and 48deg yields the cutout area as a percent of nominal area between ≈ 42% and 90% (see below for calculation). Examination of the entire disclosure of Tisdale presents at least a range of apex angles between 180 and 48deg, as evidenced (e.g.) by Fig 2, where the chevron apexes may be varied in angle between ≈ 90deg and ≈ 45deg yielding a range of cutout areas as a percent of nominal area (                        
                            
                                
                                    A
                                    c
                                
                                
                                    A
                                    n
                                
                            
                            ×
                            100
                        
                    ) of ≈ 56% to 94%, which overlaps with the claimed range. 
                
                    
                        
                            A
                            c
                        
                        
                            A
                            n
                        
                    
                    =
                    
                        
                            242
                            j
                        
                        
                            532
                            i
                            +
                            54
                            j
                        
                    
                    =
                    
                        
                            242
                            j
                        
                        
                            532
                            
                                
                                    
                                        
                                            2
                                            j
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            +
                            54
                            j
                        
                    
                    =
                    
                        
                            242
                        
                        
                            532
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            +
                            54
                        
                    
                    ;
                     
                
            
                
                    w
                    h
                    e
                    r
                    e
                     
                    α
                     
                    i
                    s
                     
                    t
                    h
                    e
                     
                    a
                    p
                    e
                    x
                     
                    a
                    n
                    g
                    l
                    e
                     
                    o
                    f
                     
                    t
                    h
                    e
                     
                    t
                    r
                    i
                    a
                    n
                    g
                    u
                    l
                    a
                    r
                     
                    c
                    h
                    e
                    v
                    r
                    o
                    n
                
            
Regarding claims 3 and 15, Tisdale teaches all the limitations of the claimed invention as discussed above. Tisdale further teaches the chevron ring defines a nominal thickness (100mils) at the trailing edge portion and the hollow portion defines a depth (100 - (2 × 14) = 72mils) of between twenty percent and ninety percent of the nominal thickness (72%).
	Regarding claims 4 and 16, Tisdale teaches all the limitations of the claimed invention as discussed above. Tisdale further teaches a cover skin (56) configured to cover the hollow portion (Figs 3-7).
	Regarding claim 12, Tisdale teaches all the limitations of the claimed invention as discussed above. Tisdale further teaches the attachment portion (64+92) is attached to the core (50 w/48) via a fastener (82).

Response to Arguments
Applicant’s arguments filed 25 August 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
	In Summary: 
	Applicant asserts that Tisdale does not teach a circumferentially segmented chevron ring. 
	However, the new interpretation of Tisdale’s attachment ring as comprising 64 AND 92 reads on the claimed circumferentially segmented chevron ring because 64 and 92 are separate arcuate structures that, when fixed together, form a ring. The chevron(s) being mounted to the portion(s) 64 of the resulting ring. 
Additional Note: the definition of “segmented” does not necessarily require the circumferential segments to be separable or formed separately before fixing together, as is perhaps disclosed by Applicant’s original disclosure of Fig 7. Merriam Webster defines “segmented” as “divided into or composed of segments or sections” with the example of “segmented worms”, thus meaning a single structure that is theoretically or conceptually divisible based on at least one feature of the structure. Since Applicant’s Specification does not further provide a definition for this term, it is construed per the dictionary definition. It is recognized that this term was used during the oral interview to describe the multi-piece construction of Fig 7, however, the term was not meant to be a concrete proposal of the exact claim language that would be appropriate to capture Applicant’s desired features. 
Nevertheless, Tisdale as applied in the rejection(s) above teaches the claimed limitation under both the dictionary definition of the term segmented, and in a manner that appears to correspond to Applicant’s circumferential arrangement depicted in Applicant’s Fig 7. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741